DETAILED CORRESPONDENCE
Response to Amendment
The present application is being examined under the pre-AIA  first to invent provisions.  This Office action is in response to Amendments and Remarks filed on 23 December 2020 as a Request for Continuing Examination filed as a response to the Final Office Action issued 25 August 2020.  Claims 1, 11, 18 and 20, are amended and have been carefully considered.  Claims 4, 5, 7, 12, 14, 15, and 17 are canceled.  Claims 1-3, 6, 8-11, 13, 16, and 18-20 are pending and considered below
Claim Objections
Applicant’s arguments and amendments, see Remarks/Amendments, filed 23 December 2020, with respect to the Objections to Claim 18 have been fully considered and are persuasive.  The Objections to Claim 18 has been withdrawn. 
Claim Rejections - 35 USC § 103
Applicant’s arguments and amendments, see Remarks/Amendments, filed 23 December 2020, with respect to the rejection of pending claims 1-3, 6, 8-11, 13, 16, and 18-20 under 35 USC 103 have been fully considered and are persuasive.  The rejection of pending claims 1-3, 6, 8-11, 13, 16, and 18-20 under 35 USC 103 has been withdrawn. 
Applicants amended the independent claims to more clearly specify the simultaneous user input of login information and option selections, and the simultaneous implementation of  an authentication procedure authenticating both the user login and selected options upon the activation of a confirm button.  In contrast, the cited to combination of prior art Smith in view of Brunswig, and further searched prior art references, disclose the submission of user login information, authentication of the login, and subsequent presentation/selection of options instead of a single user implemented operation as claimed by the instant invention.  Thus the rejection of all pending claims 1-3, 6, 8-11, 13, 16, and 18-20 under 35 USC 103 has been withdrawn.

Reasons for Allowance
Claims 1-3, 6, 8-11, 13, 16, and 18-20 are allowed. 
The following is the Examiner's statement of reasons for allowance: 
The closest art of record, the combination of Smith (20030004897) in view of Brunswig et al. (8,955,080) discloses an apparatus, method and computer readable medium comprising: 
receiving the user ID, the password, and a selection instruction of the user in response to the user pressing the confirm button, the selection instruction indicating the option selected by the user; 
recording the option selected by the user by determining identity information of the user based on the user ID, and recording an association between the identity information of the user and the option; 
querying for network media information that matches the option based on the association between the identity information of the user and the option; and 
presenting the network media information on the first user interface providing the first network service and on a second user interface providing a second network service that has a login association with the first network service, wherein the second network service that has the login association with the first network service refers to the login association after the user uses the user ID to log in to a second network service platform to acquire the second network service, the user acquires the second network service using the user ID without logging in to a first network service platform for the first network service again.

However, the combination of Smith in view of Brunswig does not teach at least: 
	displaying a first user interface prompting a user to provide login information to log in to a first network service, the displaying comprising simultaneously displaying a plurality of options, a user identifier (ID) input box configured to receive a first user input comprising a user ID of a user, a password input box configured to receive a password, and a confirm button configured to be pressed to log in the user to the first network service, wherein each option is associated with a respective one of a plurality of different advertising fields of interest, wherein each option displayed on the first user interface is configured to be selected or unselected by the user before submission of the user ID and the password to log in to the first network service, and wherein a pressing of the confirm button causes the user ID, the password, and an option of the plurality of options selected by the user to be submitted to at least one server to authenticate the user based on the user ID and the password in order to log in to the first network service, and associate the user ID with the option in response to the user being authenticated. 

Moreover, the missing claimed elements from the combination of Smith in view of Brunswig are not found in a reasonable number of references.  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in the combination of Smith in view of Brunswig because a person of ordinary skill in the art at the time of Applicant's invention would not find a motivation for displaying a first user interface prompting a user to provide login information to log in to a first network service, the displaying comprising simultaneously displaying a plurality of options, a user identifier (ID) input box configured to receive a first user input comprising a user ID of a user, a password input box configured to receive a password, and a confirm button configured to be pressed to log in the user to the first network service, wherein each option is associated with a respective one of a plurality of different advertising fields of interest, wherein each option displayed on the first user interface is configured to be selected or unselected by the user before submission of the user ID and the password to log in to the first network service, and wherein a pressing of the confirm button causes the user ID, the password, and an option of the plurality of options selected by the user to be submitted to at least one server to authenticate the user based on the user ID and the password in order to log in to the first network service, and associate the user ID with the option in response to the user being authenticated. 

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682